DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5, 18 and 20 are objected to because of the following informalities:  
Claim 5 (line 2) and claim 20 (line 2) recite the limitation “control logic”. This limitation should read “a control logic” instead of “control logic”.   
Claim 18 recites the limitation “a face of said housing” in line 2. Since there is only one face of said housing is recited previously in claim 17 (line 3), it is understood that the limitation “a face of said housing” in claim 18 (line 2) is referring to the limitation “a face of said housing” in claim 17 (line 3). Therefore, the limitation “a face of said housing” in claim 18 (line 2) should read “the face of said housing” or “said face of said housing” to properly refer to the corresponding limitation that has been recited previously in claim 17 (line 3).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heating feature” in claim 1 (line 3). This limitation uses generic placeholder “feature” (Prong A); the term “feature” is modified by functional language “heating” (Prong B); and the term “heating feature” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “heating feature” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “heating feature” will be interpreted as “heating feature includes a thermoelectric cooler controller and a resistive heating element” and equivalents, as indicated by Specification Par.0006 (page 1). 
“control module controlling operation of said heating feature” in claim 4 (lines 1-2) and claim 19 (lines 1-2). This limitation uses generic placeholder “module” (Prong A); the term “module” is modified by functional language “controlling operation of said heating feature” (Prong B); and the term “module” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “control module controlling operation of said heating feature” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “control module controlling operation of said heating feature” will be interpreted as “control module may include a controller having control logic configured to activate and deactivate the heating feature” and equivalents, as indicated by Specification Par.0007 (page 2). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites two limitations “an outer face” in line 1 and “said outer face” in line 2. It is unclear what is meant by these two limitations because claim 15 recites “a heater film molded to a face of said housing”, and claim 16 depends on claim 15, and claim 16 recites “said housing includes an outer face” (line 1) and “said heater film being molded to said outer face” (line 2). Thus, it is unclear whether these two limitations “an outer face” in claim 16 (line 1) and “said outer face” in claim 16 (line 2) are the same or different from the limitation “a face” respectively recited in claim 15 (line 2). For the purpose of examination, these two limitations “an outer face” in claim 16 (line 1) and “said outer face” in claim 16 (line 2) will be interpreted to be their respective “a face” recited in claim 15 (line 2). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Papanikolaou et al. (U.S. Pub. No. 2017/0370123 A1) in view of Bolger et al. (U.S. Pub. No. 2017/0072966 A1) and further in view of Petrenko et al. (U.S. Pub. No. 2012/0234816 A1).
Regarding claim 1, Papanikolaou discloses an apparatus (vehicle 18, fig.1), comprising:
a latch assembly (vehicle door 12, fig.1) including 
a housing (handle region 52, fig.1) and 
a latch carried in said housing (it is noted that Papanikolaou does not explicitly show a latch; however, it is necessary to have the latch associated with a vehicle door in order to close/lock the vehicle door; additionally, the handle 26 must have a lock, because it is shown on fig.3, right above numeral 28, an icon with lock (see annotated fig.3 below), the latch is necessarily present in every lock; thus, the latch is presented in the handle region 52); 
a heating feature (heating mechanism 10 includes a resistive heating element 130; figs.2, 5-6) at least partially carried on said housing (heating mechanism 10 carried on handle region 52, as shown in figs.1-2). 


    PNG
    media_image1.png
    673
    894
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    851
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    622
    959
    media_image3.png
    Greyscale

Papanikolaou does not disclose: 
the heating feature comprises a thermoelectric cooler controller (see Claim Interpretation section above for the “heating feature” limitation interpretation), and 
a rechargeable battery connected to said heating feature.
	Bolger teaches a vehicle comprising:
a thermoelectric cooler controller (as indicated by Par.0023: “the fourth subsystem conditioner 66 may be a thermoelectric cooler”; note that Bolger fig.1 shows the fourth vehicle subsystem 66 is installed on the steering wheel 62 of the vehicle 10; however, the fourth vehicle subsystem can also be installed in door handle region as indicated by Par.0022: “A fourth vehicle subsystem may include various touch or contact points in the vehicle 10 where a vehicle user comes into physical contact with the vehicle 10. The contact points may include the steering wheel, seats, gear shifters, petals, door handles, control panels, or any other component of the vehicle 10 that the vehicle user may come into physical contact with.”)
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the invention of Papanikolaou to include the teaching of thermoelectric cooler controller, as taught by Bolger, in order to maintain an optimal temperature range; particularly, if the temperature is greater than an upper threshold, the thermoelectric cooler can be activated to decrease the temperature in order to maintain the desired or optimal temperature range without continuously activate and deactivate the heating mechanism; and thus, energy would be optimally saved, as recognized by Bolger [Par.0023].
Papanikolaou in view of Bolger teaches the invention as discussed above, but does not teach: 
a rechargeable battery connected to said heating feature.
Petrenko teaches an apparatus and method for a deicing system (100, fig.1) comprising:
a rechargeable battery (battery 12, fig.1; battery 12 is included in the deicing system 100 and battery 12 is a rechargeable battery as indicated by Par.0035] connected to said heating feature (heaters 17, fig.1) [battery 12 is connected to heater 17 as shown in fig.1 and indicated in Par.0035; additionally, Par.0035 also indicated that battery 12 can be used alone or together with alternator 10, and battery 12 can be fitted in car] [Par.0035 cited: “One advantage of system 100 is that battery 12 alone, or together with alternator 10, can supply heater 17 with more power than alternator 10 alone. A typical 12V battery, as fitted in a car for example, is capable of supplying from 7 kW to 10 kW for up to about thirty seconds without being damaged. Thirty seconds of 7 kW power is sufficient to deice a windshield, and battery 12 may be recharged by alternator 10 between such deicing events”].
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the invention of Papanikolaou in view of Bolger with the Petrenko rechargeable battery because rechargeable battery is well known as to be safe and reliable; therefore, having rechargeable battery connected to the heating mechanism would create less environmental waste.

Regarding claim 2, Papanikolaou in view of Bolger and Petrenko teaches the apparatus as set forth above, Papanikolaou in view of Bolger and Petrenko also teaches wherein said heating feature includes a thermoelectric cooler controller and a resistive heating element (as cited and incorporated in the rejection of claim 1 above). 
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the invention of Papanikolaou to include the teaching of thermoelectric cooler controller, as taught by Bolger, because by doing so, the thermoelectric cooler would help to maintain an optimal temperature range, particularly, if the temperature is greater than an upper threshold, the thermoelectric cooler can be activated to decrease the temperature in order to maintain the desired or optimal temperature range without continuously activate and deactivate the heating mechanism, and thus, energy would be optimally saved, as recognized by Bolger [Par.0023].

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Papanikolaou et al. (U.S. Pub. No. 2017/0370123 A1) in view of Bolger et al. (U.S. Pub. No. 2017/0072966 A1), Petrenko et al. (U.S. Pub. No. 2012/0234816 A1) and further in view of Clements (U.S. Patent No. 4,084,126).
Regarding claim 3, Papanikolaou in view of Bolger and Petrenko teaches the apparatus as set forth above, Papanikolaou also discloses: 
wherein said resistive heating element (heating mechanism 10 includes a resistive heating element 130; figs.2, 5-6) is molded to a face (outer face 26 of door handle 14, figs.2-3) of said housing (handle region 52, figs.2-3) (as shown in figs.2-3, heating mechanism 10 is molded to outer face 26 of door handle 14 of handle region 52). 
However, Papanikolaou in view of Bolger and Petrenko does not teach: 
wherein said resistive heating element is a heater film.
Clements teaches a resistive heating element could take the form of a resistive heater film (Col.2 lines 50-53 cited: “While heating element 30 is shown symbolically as a resistance, it will be appreciated that this resistance could take the form of a resistive film”).
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to substitute the Papanikolaou in view of Bolger and Petrenko heater (see Papanikolaou) with the Clements heater because the substitution of one known element for another would have yielded predictable results of having a resistive heating element molded to the surface of door handle in order to apply heat to the surface of door handle in order to unlock the door in the freezing weather condition. MPEP 2143 I (B).

Regarding claims 4, Papanikolaou in view of Bolger, Petrenko and Clements teaches the apparatus as set forth above, Papanikolaou also discloses: 
further including a control module (remote transmitter 36, fig.4) controlling operation of said heating feature (remote transmitter 36 is used to control heating mechanism 10, as indicated by Par.0025) [Par.0025 cited: “the remote transmitter 36 for activating the heating mechanism 10 is a remote start control”].

Regarding claim 5, Papanikolaou in view of Bolger, Petrenko and Clements teaches the apparatus as set forth above, Papanikolaou also discloses: 
wherein said control module (remote transmitter 36, fig.4) includes a controller (remote transmitter 36 includes a remote start control, as indicated by Par.0025) having control logic (control logic is shown in figs.10-11) configured to activate and deactivate said heating feature (as shown in figs.10-11, control logic configured to activate and deactivate heating mechanism 10).

Regarding claim 6, Papanikolaou in view of Bolger, Petrenko and Clements teaches the apparatus as set forth above, Papanikolaou also discloses: 
wherein said control module (remote transmitter 36, fig.4) further includes a latch assembly temperature sensor (temperature sensor 50, figs 5-6) providing current latch assembly temperature data (temperature readings of surface temperature 16 of door handle 14  gathered by the temperature sensor 50, Par.0028) to said controller (remote transmitter 36, fig.4) [various temperature readings of surface temperature 16 of door handle 14 gathered by the temperature sensor 50 placed in communication with the heating mechanism 10, the handle region 52, and the signal 100 from the remote starter 102 of remote transmitter 36, as described in details in Par.0025 & 0028]. 

Regarding claim 7, Papanikolaou in view of Bolger, Petrenko and Clements teaches the apparatus as set forth above, Papanikolaou also discloses: 
said control logic is configured to activate said heating feature (control logic as shown in figs.10-11, or can be seen in the rejection for claim 5) in response to said current latch assembly temperature data (surface temperature 16 of door handle 14) indicating 
a first current latch assembly temperature below a first threshold latch assembly temperature (the predetermined minimum temperature 54 is the first threshold of surface temperature 16 of door handle 14, fig.8 and Par.0025) [as indicated by Par.0025, the heating mechanism 10 is activated if surface temperature 16 is below the predetermined minimum temperature 54] [Par.0025 cited: “the heating mechanism 10 may only be activated when the surface temperature 16 of the handle region 52 is below the predetermined minimum temperature 54, such as below the freezing point of water”].

Regarding claim 8, Papanikolaou in view of Bolger, Petrenko and Clements teaches the apparatus as set forth above, Papanikolaou also discloses: 
said control logic is configured to deactivate said heating feature (control logic as shown in figs.10-11, or can be seen in the rejection for claim 5) in response to said current latch assembly temperature data (surface temperature 16 of door handle 14) indicating 
a second current latch assembly temperature above a second threshold latch assembly temperature (the second threshold temperature can be a predetermined temperature 74 or the predetermined minimum temperature 54 because: as indicated by Par.0022, the heating mechanism 10 is deactivated if surface temperature 16 is above the predetermined temperature 74 (the predetermined temperature 74 is an above upper bound of predetermined temperature range 90, as shown in fig.8 below); additionally, as indicated by Par.0024-0025, the predetermined temperature range 90 is configured to maintain the surface temperature 16 at least close to or above the freezing point of water, wherein the freezing point of water is the predetermined minimum temperature 54 [Par.0024 cited: “the predetermined temperature range 90 is configured to maintain the surface temperature 16 at least close to or above the freezing point of water”; Par.0025 cited: “the heating mechanism 10 may only be activated when the surface temperature 16 of the handle region 52 is below the predetermined minimum temperature 54, such as below the freezing point of water”]; therefore, in the case that the predetermined temperature range 90 is configured to maintain the surface temperature 16 at least close to the freezing point of water (i.e., predetermined minimum temperature 54), the second threshold temperature is the predetermined minimum temperature 54; and in the case that the predetermined temperature range 90 is configured to maintain the surface temperature 16 above the freezing point of water, the second threshold of the surface temperature 16 is the predetermined temperature 74).

    PNG
    media_image4.png
    575
    966
    media_image4.png
    Greyscale


Regarding claim 9, Papanikolaou in view of Bolger, Petrenko and Clements teaches the apparatus as set forth above, Papanikolaou also discloses: 
said first threshold latch assembly temperature (predetermined minimum temperature 54, fig.8) is lower than said second threshold latch assembly temperature (predetermined temperature 74, fig.8) (as shown in fig.8, predetermined minimum temperature 54 is lower than predetermined temperature 74).  

Regarding claim 10, Papanikolaou in view of Bolger, Petrenko and Clements teaches the apparatus as set forth above, Papanikolaou also discloses: 
said first threshold latch assembly temperature (predetermined minimum temperature 54, fig.8) is equal to said second threshold latch assembly temperature (predetermined minimum temperature 54, fig.8) [in the case that the predetermined temperature range 90 is configured to maintain the surface temperature 16 at least close to the freezing point of water (i.e., predetermined minimum temperature 54), the first and second threshold temperatures are predetermined minimum temperature 54 (see rejection for claims 7-8), and thus, they are equal to each other].  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Papanikolaou et al. (U.S. Pub. No. 2017/0370123 A1) in view of Bolger et al. (U.S. Pub. No. 2017/0072966 A1), Petrenko et al. (U.S. Pub. No. 2012/0234816 A1), Clements (U.S. Patent No. 4,084,126), and further in view of Patel et al. (US 2014/0000167 A1).
Regarding claim 11, Papanikolaou in view of Bolger, Petrenko, Clements teaches the apparatus as set forth above, but does not teach: 
wherein said control module further includes an outside ambient temperature sensor providing current outside ambient air temperature data to said controller.
Patel teaches: 
a heating element (98, fig.4A) molded into the vehicle door handle body connected to an outside ambient temperature sensor (“a temperature sensor”, Par.0082) providing current outside ambient air temperature data (temperature sensor monitors the external temperature, as indicated by Par.0082) to said controller (controller 31, fig.1 & Par.0082) (it is noted that temperature sensor cited in Par.0082 monitors the external temperature and provides data to controller 31, Par.0082).
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the modification of Papanikolaou in view of Bolger, Petrenko and Clements to include the teachings of external ambient temperature sensor, as taught by Patel, and connect the external ambient temperature sensor such that it can be in communication with the remote transmitter 36, as disclosed by Papanikolaou, because by doing so, the temperature of the outer surface or skin of the handle can be regulated to thereby prevent the formation of ice, as recognized by Patel [Par.0082].

Regarding claim 12, Papanikolaou in view of Bolger, Petrenko, Clements, and Patel teaches the apparatus as set forth above, Patel also teaches:  
wherein said control logic is configured to activate said heating feature in response to said current outside ambient air temperature data indicating a current outside ambient air temperature below a predetermined outside ambient threshold temperature [it is noted that Par.0082 cited: “Heating element 98 may be molded into the handle body, and be operably connected to a temperature sensor that monitors the external temperature. If the sensed external temperature falls below a predefined temperature (e.g. 38° F.), the heating element is turned on.”; therefore, the heating element will be activated in response to current external air temperature data indicating a current external air temperature below a predefined external temperature].
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the modification of Papanikolaou in view of Bolger, Petrenko and Clements to include the teachings of external ambient temperature sensor, as taught by Patel, and connect the external ambient temperature sensor such that it can be in communication with the remote transmitter 36, as disclosed by Papanikolaou, because by doing so, the temperature of the outer surface or skin of the handle can be regulated to thereby prevent the formation of ice, as recognized by Patel [Par.0082].

Regarding claim 13, Papanikolaou in view of Bolger, Petrenko, Clements, and Patel teaches the apparatus as set forth above, Papanikolaou further discloses:
wherein said control logic (control logic as shown in figs.10-11) is configured to activate said heating feature in response to a remote start signal received by said controller (signal 100 received by remote transmitter 36; as shown in fig.4 below, or indicated by Par.0025) from a remote start actuator (remote starter 102, fig.4) for a vehicle (vehicle 18, fig.4) [it is noted that control logic (as shown in figs.10-11) configured to activate heating mechanism 10 in response to signal 100 is transmitted from the remote starter 102 to the vehicle 18, as indicated by Par.0025) [Par.0025 cited: “a signal 100 is transmitted from the remote starter 102 to the vehicle 18 and the electrical system 104 of the vehicle 18. This signal 100 activates the heating mechanism 10.”].

    PNG
    media_image5.png
    520
    818
    media_image5.png
    Greyscale


Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Papanikolaou et al. (U.S. Pub. No. 2017/0370123 A1) in view of Bolger et al. (U.S. Pub. No. 2017/0072966 A1).
Regarding claim 14, Papanikolaou discloses an apparatus (vehicle 18, fig.1), comprising: 
a latch assembly (vehicle door 12, fig.1) including: 
a housing (handle region 52, fig.1) and 
a latch carried in said housing (a latch carried in handle region 52, as previously explained in the rejection of claim 1); and 
a heating feature (heating mechanism 10, figs.1-2) including a resistive heating element (heating mechanism 10 includes a resistive heating element 130, as shown in figs.5-6) wherein said resistive heating element is carried on said housing (heating mechanism 10 carried on door handle 14 of handle region 52, as shown in figs.1-2).  
Papanikolaou does not disclose: 
a thermoelectric cooler controller.
Bolger teaches a vehicle comprising:
a thermoelectric cooler controller (as indicated by Par.0023: “the fourth subsystem conditioner 66 may be a thermoelectric cooler”; note that Bolger fig.1 shows the fourth vehicle subsystem 66 is installed on the steering wheel 62 of the vehicle 10; however, the fourth vehicle subsystem can also be installed in door handle region as indicated by Par.0022: “A fourth vehicle subsystem may include various touch or contact points in the vehicle 10 where a vehicle user comes into physical contact with the vehicle 10. The contact points may include the steering wheel, seats, gear shifters, petals, door handles, control panels, or any other component of the vehicle 10 that the vehicle user may come into physical contact with.”)
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the invention of Papanikolaou to include the teachings of thermoelectric cooler controller, as taught by Bolger, because by doing so, the thermoelectric cooler would help to maintain an optimal temperature range, particularly, if the temperature is greater than an upper threshold, the thermoelectric cooler can be activated to decrease the temperature in order to maintain the desired or optimal temperature range without continuously activate and deactivate the heating mechanism, and thus, energy would be optimally saved, as recognized by Bolger [Par.0023].

Regarding claim 17, Papanikolaou discloses an apparatus (vehicle 18, fig.1), comprising
a latch assembly (vehicle door 12, fig.1) including 
a housing (handle region 52, figs.1-2) and 
a latch carried in said housing (a latch carried in handle region 52, as previously explained in the rejection of claim 1); and 
a heating feature (heating mechanism 10, figs.1-2) including a resistive heating element (heating mechanism 10 includes a resistive heating element 130, as shown in figs.5-6) wherein said resistive heating element is carried on a face (outer face 26 of door handle 14, fig.2) of said housing (handle region 52, fig.2) [heating mechanism 10 includes resistive heating element 130 are carried on outer face 26 of door handle 14, as shown in annotated fig.3 below; additionally, Par.0020 & Par.0031 indicated that heating mechanism 10 includes resistive heating element 130 disposed within or proximate the deployable door handle 14 and in thermal communication with the outer face of door handle 14].  

    PNG
    media_image3.png
    622
    959
    media_image3.png
    Greyscale

Papanikolaou does not disclose: 
a thermoelectric cooler controller
Bolger teaches a vehicle comprising:
a thermoelectric cooler controller (as indicated by Par.0023: “the fourth subsystem conditioner 66 may be a thermoelectric cooler”; note that Bolger fig.1 shows the fourth vehicle subsystem 66 is installed on the steering wheel 62 of the vehicle 10; however, the fourth vehicle subsystem can also be installed in door handle region as indicated by Par.0022: “A fourth vehicle subsystem may include various touch or contact points in the vehicle 10 where a vehicle user comes into physical contact with the vehicle 10. The contact points may include the steering wheel, seats, gear shifters, petals, door handles, control panels, or any other component of the vehicle 10 that the vehicle user may come into physical contact with.”)
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the invention of Papanikolaou to include the teachings of thermoelectric cooler controller, as taught by Bolger, because by doing so, the thermoelectric cooler would help to maintain an optimal temperature range, particularly, if the temperature is greater than an upper threshold, the thermoelectric cooler can be activated to decrease the temperature in order to maintain the desired or optimal temperature range without continuously activate and deactivate the heating mechanism, and thus, energy would be optimally saved, as recognized by Bolger [Par.0023].

Claims 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Papanikolaou et al. (U.S. Pub. No. 2017/0370123 A1) in view of Bolger et al. (U.S. Pub. No. 2017/0072966 A1), and further in view of Clements (U.S. Patent No. 4,084,126).
Regarding claims 15 and 18, Papanikolaou in view of Bolger teaches the apparatus as set forth above, Papanikolaou also discloses: 
wherein said resistive heating element (heating mechanism 10 includes a resistive heating element 130; figs.2, 5-6) is molded to a face (outer face 26 of door handle 14, figs.2-3) of said housing (handle region 52, figs.2-3) (as shown in figs.2-3, heating mechanism 10 is molded to outer face 26 of door handle 14 of handle region 52). 
However, Papanikolaou in view of Bolger does not teach: 
wherein said resistive heating element is a heater film.
Clements teaches: 
a resistive heating element could take the form of a resistive heater film (Col.2 lines 50-53 cited: “While heating element 30 is shown symbolically as a resistance, it will be appreciated that this resistance could take the form of a resistive film”).
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to substitute the Papanikolaou in view of Bolger heater (see Papanikolaou) with the Clements heater because the substitution of one known element for another would have yielded predictable results of having a resistive heating element molded to the surface of door handle in order to apply heat to the surface of door handle in order to unlock the door in the freezing weather condition. MPEP 2143 I (B).
Regarding claim 16, Papanikolaou in view of Bolger and Clements teaches the apparatus as set forth above, Papanikolaou in view of Bolger and Clements also teaches:  
wherein said housing (handle region 52, figs.1-2) includes an outer face (outer face 26, figs.2-3) oriented away from said latch (it is noted that the door latch is associated with vehicle door 12, as explained in the rejection of claim 1; therefore, when the door handle 14 is moved away from the exterior surface 28 of vehicle door 12 (as shown in fig.3), the outer face 26 of door handle 14 is oriented away from said latch), 
said heater film (heating mechanism 10, figs.2-3) being molded to said outer face (outer face 26, figs.2-3) [as shown in figs.1-3, heating mechanism 10 is molded to outer face 26].

Regarding claims 19, Papanikolaou in view of Bolger and Clements teaches the apparatus as set forth above, Papanikolaou also discloses: 
further including a control module (remote transmitter 36, fig.4) controlling operation of said heating feature (remote transmitter 36 is used to control heating mechanism 10, as indicated by Par.0025) [Par.0025 cited: “the remote transmitter 36 for activating the heating mechanism 10 is a remote start control”].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Papanikolaou et al. (U.S. Pub. No. 2017/0370123 A1) in view of Bolger et al. (U.S. Pub. No. 2017/0072966 A1), Clements (U.S. Patent No. 4,084,126) and further in view of Patel et al. (US 2014/0000167 A1).
Regarding claim 20, Papanikolaou in view of Bolger and Clements teaches the apparatus as set forth above, Papanikolaou also discloses: 
wherein said control module includes a controller (remote transmitter 36 includes a remote start control, as indicated by Par.0025) having control logic configured to activate and deactivate said heating feature (as shown in figs.10-11)
in response to changes in current latch assembly temperature (in response to changes in temperature of surface temperature 16 of door handle 14, as shown in figs.10-11).  
However, Papanikolaou in view of Bolger and Clements does not discloses: 
in response to changes in current ambient air temperature.
Patel teaches: 
a temperature sensor (Par.0082) configured to sense the external temperature and in communicate with the heating element 
in response to changes in current ambient air temperature [it is noted that Par.0082 cited: “Heating element 98 may be molded into the handle body, and be operably connected to a temperature sensor that monitors the external temperature. If the sensed external temperature falls below a predefined temperature (e.g. 38° F.), the heating element is turned on.”; therefore, the heating element will be activated in response to current external air temperature data indicating a current external air temperature below a predefined external temperature].
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the modification of Papanikolaou in view of Bolger and Clements to include the teachings of external ambient temperature sensor, as taught by Patel, and connect the external ambient temperature sensor such that it can be in communication with the remote transmitter 36, as disclosed by Papanikolaou, because by doing so, the temperature of the outer surface or skin of the handle can be regulated to thereby prevent the formation of ice, as recognized by Patel [Par.0082].

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Lang et al. (U.S. Pub. No. 2015/0315826 A1) discloses a resistance heating element on a door assembly for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761